Citation Nr: 1123076	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  03-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to special monthly compensation (SMC) due to aid and attendance or the aid of another person or due to being housebound.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability.

5.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD and varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the right and left lower extremities.

6.  Entitlement to specially adapted housing.

7.  Entitlement to a special home adaptation grant.

8.  Entitlement to automotive and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from March 1953 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.

The issues of entitlement to Veterans' mortgage life insurance and entitlement to SMC based on loss of use of both legs have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement SMC; a claim to reopen service connection for a left shoulder disability; service connection for a heart disorder; and entitlement to specially adapted housing, a special home adaptation grant, and to automotive and adaptive equipment or for adaptive equipment are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for service connection for depression and insomnia be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to insomnia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claims for service connection for depression and insomnia are being dismissed, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in September 2009, the Veteran expressed his intent to withdraw the issues of entitlement to service connection for depression and insomnia.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters.


ORDER

The claim of entitlement to service connection for depression is dismissed.  

The claim of entitlement to service connection for insomnia is dismissed.  

REMAND

SMC

The Veteran seeks SMC based upon the need for regular aid and attendance or by reason of being housebound.  SMC at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2010).  SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, service connection is currently in effect for post traumatic stress disorder (PTSD) rated at 70 percent, bilateral hearing loss rated at 50 percent, varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the right lower extremity rated at 20 percent, varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the left lower extremity rated at 10 percent, and bilateral tinnitus rated at 10 percent.  The Veteran is also in receipt of a total disability rating based on individual unemployability (IU) based on the aggregate impact of his PTSD, hearing loss, varicose veins, and tinnitus disabilities.

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  In this case, this would require considering whether the Veteran is eligible for a TDIU based solely on his service-connected PTSD which is rated as 70 percent disabling, bilateral hearing loss rated which is rated 50 percent disabling, and varicose veins, superficial thrombophlebitis, and deep vein thrombosis which is rated at 20 percent for the right leg and rated at 10 percent for the left leg.  If so, then any one of those conditions could satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 294 (remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to special monthly compensation).

Further, the Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, on remand the RO must determine whether the Veteran's PTSD, bilateral hearing loss, or varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the bilateral lower extremities alone would render him unemployable and thus entitled to a TDIU.

With respect to the varicose veins, superficial thrombophlebitis, and deep vein thrombosis disability, the Board notes that the Veteran has repeatedly requested an evaluation on an extraschedular basis, and given the evidence indicating that the conditions may have worsened, the Board finds that there is a pending, unadjudicated claim for higher ratings for the Veteran's varicose veins of the right and left lower extremities.  

Moreover, A TDIU may be awarded on an extraschedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  Thus, the question becomes whether the Board should remand this case to the RO for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the left and right lower extremities manifests with chronic pain, weakness, and edema.  It causes difficulty with ambulation such that the Veteran requires the use of a cane, wheelchair and motorized cart.  These impairments are not contemplated by the rating criteria.  In addition, in December 2009 a VA examiner opined that this disability alone precludes employment.  The Board finds that these factors are exceptional, and may render application of the regular schedular criteria impractical in this case.  Thus, the Board is remanding this issue to the RO for submission to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.  The Board notes further that the assignment of an extraschedular evaluation for the varicose veins disability could affect his claim for SMC.  As such, the two issues are inextricably intertwined and adjudication of the SMC claim must be deferred pending the decision of the Director of the Compensation and Pension Service of an extraschedular rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, at an April 2010 VA examination to determine whether the Veteran required daily aid and attendance, an examiner opined that he required the daily assistance of a skilled health provider; however, this assessment appears to have included the consideration of several nonservice-connected disabilities such as residuals of prostate cancer, diabetes mellitus, and a left shoulder disability.  An additional medical examination and opinion is necessary to determine whether the Veteran is so helpless as to need regular aid and attendance due to his service-connected disabilities only.  In addition, information in the claims file indicates that the Veteran was scheduled for a VA examination for an assessment of his current health condition and related disabilities in September 2010.  The VA treatment records in the file are current only up throughout June 2010.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Evidence in the claims file also indicates that the Veteran may have been awarded benefits from the Social Security Administration (SSA).  VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Left Shoulder Disorder

In a May 1990 decision, the Board denied service connection for residuals of a left shoulder disorder, including as secondary to service-connected bilateral varicose veins.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); §§ 20.1100, 20.1105 (2010).  The Veteran submitted a petition to reopen his claim in July 2001.  In a February 2005 decision, the Board remanded the claim for additional development.  The remand directed the RO to give the Veteran proper VCAA notice with respect to reopening the claim.  Such notice was to include instruction on how to establish the underlying claims of direct and secondary service connection.  The RO VCAA notice sent in March 2005; however, the RO provided the incorrect standard with respect to reopening the claim.  In addition, the letter did not include notice of how to establish secondary service connection.  This procedural error must be corrected prior to the Board's review.  

As defined by the regulation in effect when the appellant filed his application to reopen his claim in July 2001, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  There was no requirement, however, that in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.  As there has not been compliance with the Board's prior remand instructions, the Board has no discretion in this matter and must remand the claim.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.

The Board further notes that the outcome of entitlement to SMC, based on the need for aid and attendance, could be impacted by whether service connection is granted for left shoulder disability.  Thus, this issue is inextricably intertwined with the pending SMC claim and must be adjudicated prior to the disposition of the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Manlincon Issues

The RO denied the Veteran's claims for entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD and varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the right and left lower extremities; and entitlement to specially adapted housing, a special home adaptation grant, and automotive and adaptive equipment or for adaptive equipment only in a September 2009 rating decision.  The Veteran expressed his disagreement with that rating decision in September 2009, October 2009 and February 2010 statements.  The Board accepts the statements as a timely notice of disagreement (NOD) with respect to those claims.  See 38 C.F.R. § 20.201 (2010).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to those claims.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  The RO should associate a copy of the September 2010 VA examination also.  All development efforts must be in writing and associated with the claims file.

2.  The RO must issue the Veteran notice that contains the applicable standard for the submission of new and material evidence.  Specifically, the notice should explain that new and material evidence means evidence not previously submitted to agency decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

3.  Issue the Veteran an SOC as to his claims seeking entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD and varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the right and left lower extremities; and entitlement to specially adapted housing, a special home adaptation grant, and automotive and adaptive equipment or for adaptive equipment only, to include notification of the need to timely file a substantive appeal to perfect his appeal on those issues.

4.  Obtain from SSA a copy of the decision regarding any claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

5.  The RO should submit the issues of entitlement to an increased evaluation for varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the left and right lower extremities to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.   

6.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine whether his service-connected disabilities are of such nature/gravity as to entitle him to SMC based on the need for A&A.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination report should contain sufficient information to determine whether the Veteran is helpless, or so nearly helpless, as to require the regular aid and attendance of another person (with comment on his ability to dress/undress, keep ordinarily clean/presentable; whether he requires any frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; is able to feed himself; can attend to the wants of nature; or requires assistance on a regular basis to protect himself from hazards/dangers incident to daily environment).  Rationales for all opinions must be provided.

7.  Then adjudicate whether higher ratings are warranted for the Veteran's right and left lower extremity varicose veins and readjudicate the appeal.  In readjudicating the appeal for SMC, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD alone, his bilateral hearing loss alone, his varicose veins disability alone.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


